Citation Nr: 1217033	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  10-45 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Legal entitlement to non-service-connected pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant or Claimant)


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to May 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 decision by the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin, which denied entitlement to a non-service-connected pension.  Due to the Veteran's place of residence, the VA Regional Office (RO) in Nashville, Tennessee, assumed jurisdiction.  

In January 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge, seated in Nashville, Tennessee (Travel Board hearing).  A transcript of the hearing has been procured and is of record.


FINDING OF FACT

The Veteran did not serve during a period of war.


CONCLUSION OF LAW

The legal criteria for basic eligibility for non-service-connected pension benefits are not met.  38 U.S.C.A. §§ 101, 1521 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In this decision, the Board has denied the Veteran's claim on the basis that the Veteran did not serve during wartime.  The Board has determined that there is no legal entitlement to the claimed benefit as a matter of law.  As the Board has denied the claim as a matter of law, the notice and assistance provisions of the Veterans Claims Assistance Act of 2000 are inapplicable because there is no reasonable possibility that any notice or assistance could aid in substantiating the claim.  See, e.g., Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc); Wensch v. Principi, 15 Vet. App. 362 (2001); Mason v. Principi, 16 Vet. App. 129, 132 (2002). 

Entitlement to Non-Service-Connected Pension

The Veteran essentially contends that he is entitled to non-service-connected pension benefits.  Specifically, the Veteran states that he has lost peripheral vision in both eyes due to a severe glaucoma disorder.  The Veteran indicates that he is both unable to work and currently in receipt of Social Security Disability Insurance (SSDI) benefits due to his bilateral eye disorder.

The Board acknowledges that the Veteran has a severe eye disorder; however, the Board finds that the Veteran is not legally entitled to non-service-connected pension benefits.  Non-service connected pension benefits are generally available for qualifying veterans who served during a period of war.  See 38 U.S.C.A. § 1521(a).  A veteran is entitled to such pension benefits if the veteran served for 90 days or more during a period of war; if the veteran served during a period of war and was discharged from service due to a service-connected disability; if the veteran served for a period of 90 consecutive days which began or ended during a period of war; or if the veteran served for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  See 38 U.S.C.A. § 1521(j).

In this case, the Veteran did not serve during a period of war.  Reviewing the evidence of record, a service personnel record, specifically a Report of Separation from Active Duty, indicates that the Veteran began service on May 14, 1975.  At the January 2012 Board personal hearing, the Veteran testified that he began service on May 14, 1975.  Therefore, the evidence indicates that the Veteran's active service began on May 14, 1975, exactly one week after the official end of the Vietnam War on May 7, 1975.  38 U.S.C.A. § 101(29); 38 C.F.R. § 3.2(f).  The evidence, taken from the Veteran's service personnel records and the Veteran's January 2012 testimony, indicates that the Veteran was discharged from service on May 27, 1979.  The Board notes that the next official period of war, specifically the Persian Gulf War, did not begin officially until August 2, 1990.  Id.  

In conclusion, the Board finds that the Veteran did not meet the requirements of 
38 U.S.C.A. § 1521(j) for eligibility for a non-service-connected pension because he did not have any active service during a period of war.  As the evidence indicates that the Veteran fails to meet the threshold eligibility for a non-service-connected pension under the law, the claim lacks legal merit and must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to non-service-connected pension benefits is denied. 



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


